IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tolo Properties LLC,                    :
                  Appellant             :
                                        :
             v.                         :
                                        :
Linda D. Stewart, Administratrix        :   No. 374 C.D. 2019
of the Estate of Rose Walls             :   Submitted: February 14, 2020


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                     FILED: May 11, 2020


             Tolo Properties, LLC (Appellant), appeals from the February 15, 2019
order of the Philadelphia County Court of Common Pleas (trial court) that dismissed
Appellant’s Petition for the Appointment of a Conservator Pursuant to the
Abandoned and Blighted Property Conservatorship Act (Petition) of real property
located at 1808 Harlan Street, Philadelphia, Pennsylvania (the Property). For the
reasons that follow, we reverse and remand for further proceedings.
             On January 11, 2019, Appellant commenced this matter as an in rem
action by filing the Petition pursuant to the Abandoned and Blighted Property
Conservatorship Act, Act of November 26, 2008, P.L. 1672, No. 135, as amended,
68 P.S. §§ 1101-1111 (the Act). The Petition alleged the following concerning the
Property:
               18. The Property is a vacant, abandoned lot located at
               1808 Harlan Street, Philadelphia, Pennsylvania 19121.

               19. The Property once contained a building that was
               demolished thereby turning the parcel into a vacant lot.

Petition at 3, ¶¶ 18-19.
               The trial court dismissed the Petition without a hearing by order dated
February 15, 2019, that stated: “[Appellant] has failed to establish the property in
question falls under the definition of a ‘building’ pursuant to the Act.” Trial Court
Order to Dismiss dated February 15, 2019 (Order to Dismiss). Appellant timely
appealed to this Court.1,2
               In its Pennsylvania Rule of Appellate Procedure 1925(a) opinion
(1925(a) Opinion), the trial court explained its determination that the Property did
not qualify as a “building” under the Act as follows:

                      The [Act] defines “building” as “[a] residential,
               commercial or industrial building or structure and the land
               appurtenant thereto, including a vacant lot on which a
               building has been demolished.” . . . Grammatically, the
               clause “including a vacant lot on which a building has
               been demolished” is an appositive. An appositive is a
               noun or pronoun – often with modifiers – set beside
               another noun or pronoun to explain or identify it. In the
               definition of “building,” the appositive “including a vacant
               lot on which a building has been demolished” explains that
               the land appurtenant to any residential, commercial or
               industrial building or structure includes any vacant lots
               upon which a structure was demolished.                Stated

       1
        “Our review is limited to determining whether the trial court abused its discretion or
committed an error of law necessary to the outcome of the case.” City of Bethlehem v. Kanofsky,
175 A.3d 467, 475 (Pa. Cmwlth. 2017) (internal quotations omitted).
       2
         Appellee was precluded from filing a brief in this matter for failure to comply with this
Court’s Order of January 6, 2020, requiring Appellee to file a brief within 14 days.
                                                2
               differently, a vacant lot can only be subject to a
               conservatorship action if 1) the vacant lot is included in
               the land appurtenant to a residential, commercial or
               industrial building or structure that is also subject to a
               conservatorship petition and 2) the vacant lot has a
               structure that had been demolished.

1925(a) Opinion at 2-3 (internal citations and some quotation marks omitted).
               On appeal, Appellant alleges that the trial court committed an error of
law and/or an abuse of discretion by ruling that the Property did not qualify as a
“building” under the Act. See Appellant’s Brief at 9-20. Simply put, Appellant
contends that the trial court erred by ruling that a vacant lot where a building once
stood cannot constitute a “building” by itself under the Act, and that an adjacent
building also subject to the Act must be present to qualify the vacant lot in question
for a conservatorship under the Act. Id. We agree.
               When a statutory definition is not explicit, courts must ascertain the
intention of the General Assembly regarding the term. Younkin v. Bureau of Prof’l
& Occupational Affairs, State Real Estate Comm’n, 774 A.2d 1281, 1285 (Pa.
Cmwlth. 2001); see also 1 Pa.C.S. § 1921(a). In conducting an exercise of statutory
interpretation, Pennsylvania courts follow certain oft-stated basic precepts based on
Pennsylvania’s Statutory Construction Act of 1972:3

               In matters involving statutory interpretation, the Statutory
               Construction Act directs courts to ascertain and effectuate
               the intent of the General Assembly. A statute’s plain
               language generally provides the best indication of
               legislative intent. In construing the language, however,
               and giving it effect, we should not interpret statutory
               words in isolation, but must read them with reference to
               the context in which they appear.

      3
          1 Pa.C.S. §§ 1501-1991.
                                            3
Commonwealth v. Giulian, 141 A.3d 1262, 1267 (Pa. 2016) (internal citations and
quotation marks omitted). Additionally, the Statutory Construction Act provides
that “[e]very statute shall be construed, if possible, to give effect to all its
provisions.” 1 Pa.C.S. § 1921(a).
            However,

            [w]hen a statute is ambiguous, [reviewing courts] may go
            beyond the relevant texts and look to other considerations
            to discern legislative intent. Where statutory or regulatory
            language is ambiguous, [appellate courts] may resolve the
            ambiguity by considering, inter alia, the following: the
            occasion and necessity for the statute or regulation; the
            circumstances under which it was enacted; the mischief to
            be remedied; the object to be attained; the former law, if
            any, including other statutes or regulations upon the same
            or similar subjects; the consequences of a particular
            interpretation; and administrative interpretations of such
            statute.

Giulian, 141 A.3d at 1267 (internal case citations and quotation marks omitted).
            Based on the above precepts, we look first at the language of the statute.
The Act provides that

            [a] petition for the appointment of a conservator to take
            possession and to undertake the rehabilitation of a building
            may be filed by a party in interest in a court in the county
            in which the building is located.

Section 4 of the Act, 68 P.S. § 1104(a). The Act defines a “building” as

            [a] residential, commercial or industrial building or
            structure and the land appurtenant thereto, including a
            vacant lot on which a building has been demolished.

                                         4
Section 3 of the Act, 68 P.S. § 1103. On its face, this language applies to four
categories of property considered a “building” under the Act: 1) a residential
building or structure (and land appurtenant thereto); 2) a commercial building or
structure (and land appurtenant thereto); 3) an industrial building or structure (and
land appurtenant thereto); and 4) a vacant lot on which a previously standing
building has been demolished.
             We do not agree with the trial court that the phrase “including a vacant
lot on which a building has been demolished” modifies the terms “residential
building or structure,” “commercial building or structure,” or “industrial building or
structure” to mean that a vacant lot can only be subject to a conservatorship action
where the vacant lot is appurtenant to a residential, commercial, or industrial
building or structure that is also subject to a conservatorship petition. See 1925(a)
Opinion at 2-3. The trial court’s suggested meaning for the phrase “including a
vacant lot on which a building has been demolished” already exists in the Act’s
definition of “building” in the directly preceding phrase “and the land appurtenant
thereto,” which modifies residential, commercial, and industrial buildings and
structures already under the definition of “building” and thus subject to the terms of
the Act. The only way to give effect to the phrase “including a vacant lot on which
a building has been demolished,” therefore, is to treat it as a fourth category of
property encompassed under the Act’s definition of “building.” To determine
otherwise would render the phrase redundant to the directly preceding phrase “and
the land appurtenant thereto.” Such an interpretation would run contrary to our rules
of statutory construction. See 1 Pa.C.S. § 1921(a).
             Even assuming the ambiguity the trial court finds exists, we must then
attempt to discern the General Assembly’s intent in passing the law. See 1 Pa.C.S.


                                          5
§ 1921(a). In this matter, attempting to discern the legislature’s intent involves
examination of the reason the legislature added the phrase “including a vacant lot on
which a building has been demolished” in a 2014 amendment of the Act’s definition
of “building.” This can be accomplished by reviewing the legislative history of the
2014 amendment to the Act. The House Committee on Appropriations’ fiscal note
regarding the proposed amendment to the Act states that “[t]he legislation does the
following: . . . Adds vacant lots on which buildings have been demolished to the
definition of ‘building.’” House Committee on Appropriations Fiscal Note on House
Bill No. 1363, dated October 8, 2014, at 1. Likewise, the Senate Appropriations
Committee fiscal note regarding the amendment states: “House Bill 1363 expands
the existing definition of ‘building’ to include a vacant lot on which a building has
been demolished.” Senate Appropriations Committee Fiscal Note on House Bill
1363, dated October 6, 2014, at 1. The intent of the General Assembly to “expand”
the definition of “building” to include vacant lots where previously standing
buildings have been demolished is clearly evidenced from these legislative sources.
             Here, the Petition alleged that the Property is a vacant, abandoned lot
that once contained a building that has been demolished. This allegation, if proven,
would suffice to qualify the Property as a building subject to the appointment of a
conservator under the Act. Therefore, the trial court erred in dismissing this matter
without a hearing based on the Property not qualifying as a “building” under the Act.
             For these reasons, we reverse the order of the trial court and remand the
matter for proceedings consistent with this opinion.




                                       __________________________________
                                       CHRISTINE FIZZANO CANNON, Judge

                                          6
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Tolo Properties LLC,                       :
                  Appellant                :
                                           :
            v.                             :
                                           :
Linda D. Stewart, Administratrix           :   No. 374 C.D. 2019
of the Estate of Rose Walls                :

                                    ORDER


            AND NOW, this 11th day of May, 2020, the February 15, 2019 order
of the Philadelphia County Court of Common Pleas is REVERSED and the matter
is REMANDED for further proceedings.
            Jurisdiction relinquished.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge